     3:20-cv-01730-JMC        Date Filed 06/26/20   Entry Number 56   Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Kylon Middleton, et al.,                      No.: 3:20-cv-01730-JMC

             Plaintiffs,

       v.                                             Defendants’ Motion for
                                                    Judgment on the Pleadings
Marci Andino, et al.,

             Defendants.


       Defendants Marci Andino, John Wells, Clifford J. Elder, and Scott Moseley

(“Election Defendants”), pursuant to Rule 12(c), move for judgment on the

pleadings.

       This motion challenges five of the Plaintiffs’ thirteen claims, as well as one of

their requests for relief. These include:

       1.    The Twenty-Fourth Amendment claim regarding postage for returning

absentee ballots;

       2.    The Twenty-Sixth Amendment claim regarding S.C. Code § 7-15-

320(B)(8), which permits voters sixty-five and older to vote by absentee ballot;

       3.    The request for relief on all of the claims regarding section 7-15-

230(B)(8);

       4.    The First Amendment claim regarding S.C. Code § 7-15-385, which

prohibits candidates and their campaigns from collecting and returning absentee

ballots;

       5.    The preemption claim regarding section 7-15-385; and
     3:20-cv-01730-JMC     Date Filed 06/26/20   Entry Number 56    Page 2 of 3




      6.     The section 2 claim under the Voting Rights Act regarding S.C. §§ 7-

15-230, 7-15-420, which require absentee ballots be returned to county boards by

7:00 PM on election day.

      A memorandum in support of this motion is being filed, under Local Civil

Rule 7.04.



       This the 26th day of June, 2020.

                                              Respectfully Submitted,


                                              s/ Wm. Grayson Lambert

                                              M. Elizabeth Crum
                                              Fed. ID No. 372
                                              Wm. Grayson Lambert
                                              Fed. ID No. 11761
                                              Jane W. Trinkley
                                              Fed. ID No. 4143
                                              BURR & FORMAN LLP
                                              Post Office Box 11390
                                              Columbia, SC 29211
                                              (803) 799-9800

                                              Robert Bolchoz
                                              ROBERT BOLCHOZ LLC
                                              P.O. Box 6989
                                              Columbia, SC 29260
                                              (803) 790-7474

                                              Karl Smith Bowers, Jr.
                                              BOWERS LAW OFFICE
                                              P.O. Box 50549
                                              Columbia, SC 29250
                                              (803) 753-1099




                                          2
3:20-cv-01730-JMC   Date Filed 06/26/20   Entry Number 56   Page 3 of 3




                                      Harrison D. Brant
                                      STATE ELECTION COMMISSION
                                      1122 Lady Street, Suite 500
                                      Columbia, SC 29201
                                      (803) 734-9063

                                      Counsel for Defendants Marci Andino,
                                      John Wells, Clifford J. Elder, and
                                      Scott Moseley




                                  3
